Citation Nr: 1826818	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected disabilities.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, including service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and San Juan, the Commonwealth of Puerto Rico, respectively.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

Specifically, in a May 2014 VA mental disorders examination, after reviewing the Veteran's claims file and conducting an interview with the Veteran, the examiner stated that the Veteran did not currently have nor had ever been diagnosed with a mental health disorder.  Because of this determination, the examiner concluded that she could not furnish any etiological opinions.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the VA examination of record regarding the Veteran's acquired psychiatric disorder claim is inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner concluded that the Veteran did not suffer from an acquired psychiatric disorder without discussing any of the multiple mental health notations contained within the Veteran's VA treatment records.  For example, in a January 2002 VA treatment record, the Veteran endorsed feelings of depression and anxiety.  Likewise, in a June 2012 VA treatment record, the Veteran reported that he had symptoms of depression and felt like he needed to cry.

Additionally, since the May 2014 VA examination, treatment for acquired psychiatric disorders has appeared within the Veteran's VA treatment records.  Specifically, in July 2014 VA treatment records, the Veteran reported marital difficulties and feelings of depression.  In October 2014, VA received a copy of the Veteran's active VA medical problem list, which included major depressive affective disorder.  The list indicated that major depressive affective disorder was first added as an active medical problem in February 2012.

Next, a March 2015 VA treatment record contained a list of the Veteran's active medications.  Included in that list was citalopram hydrobromide for depression and buspirone HCl for anxiety.  Lastly, a September 2015 VA treatment record contained a general health history for the Veteran that was positive for depressive disorder.  Due to this updated treatment history, as well as prior recorded treatment not discussed by the May 2014 VA examiner, the Board will remand the Veteran's acquired psychiatric disorder issue so that an additional VA examination and medical opinion may be obtained.

Relatedly, in a June 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran stated that he had become too disabled to work because of his service-connected heart condition.  Within the form, he indicated that he also had a Social Security disability claim in process.  In a May 2014 statement of the case (SOC), the RO indicated that it had received basic information from the Social Security Administration (SSA) indicating that SSA denied the Veteran's disability claim.  But, the Veteran's claims file currently does not contain any documentation that the RO attempted to obtain copies of any documents or medical records used by SSA in making its determination.  Although SSA may have denied the Veteran's claim, underlying documents considered by SSA may be relevant to both of the issues currently on appeal.  Accordingly, outstanding SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Lastly, given the need to remand the foregoing issues, updated VA treatment records should also be obtained.  In particular, the AOJ should attempt to obtain any VA treatment records dates since January 2016.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since January 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain all records associated with any claim the Veteran submitted for Social Security disability benefits, including copies of any decisions and medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. Translate any Spanish entries in the Veteran's clams file into English, including correspondence received on July 16, 2014.  The translated documents must be associated with the claims file.

4. After items (1), (2), and (3) are completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric disorder.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:  

(a) Please identify any current acquired psychiatric disorders by diagnosis, including depression and anxiety.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made since the date of claim filing (November 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder is (1) proximately due to or (2) aggravated (worsened) by the Veteran's other service-connected disabilities-either in isolation or combination.  Please note it is not necessary for the evidence to demonstrate that the acquired psychiatric disorder existed during military service in order for it to be considered due to or aggravated by an already service-connected disability for VA purposes.  Moreover, it is not necessary that the other service-connected disabilities be service-connected, or even diagnosed, at the time the acquired psychiatric disorder is incurred.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including Dr. Ortiz's October 2013 letter.

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

